DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered.
The applicant argues the examiner’s position in claim 5 regarding the teachings of Smedresman applied to Storace.  The applicant argues that the principal of operation is changed when Storace is modified by Smedresman by preventing the frangible flange 46 from failing when subjected to sufficient load as taught by Storace in Column 3 lines 13-32.
The examiner finds the bearing support structure of Storace when modified to have multibeam members (which forms a squirrel cage) still has frangible flanges that operate as described in Storace.  The applicant believes the bearing support stiffness of the damper cannot be provided by the bearing support structure if it is designed to fail when subjected to sufficient load.  This is not true as this load is from a “blade-out” scenario which is an extreme failure in the gas turbine.  The bearing support structure of Storace (modified or unmodified) can handle typical operating forces.  The examiner therefore finds the principal of operation of Storace is not changed and the rejection is proper.  Amended independent claims are addressed by the addition of Smedresman in the rejection below.
The rejection of claim 2 has been updated to be addressed by Daniels in view of Storace and Smedresman based upon the amendment.
Changes to the rejections are necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Storace (U.S Patent 6,325,546) hereinafter Storace in view of Smedresman et al. (U.S Pre-Grant Publication 20170122369) hereinafter Smedresman.
Regarding claim 1, Storace discloses:
A rotor damping device for a turbomachine {Figure 2 (54), Column 1 lines 4-6}, comprising:
a first fluid damper {Figure 2 (70)}; and
a second damper in communication with the first fluid damper {Figure 2 (56) 
the second damper comprising a wire mesh {Column 4 lines 9-15},
wherein the first fluid damper is transitionable between a working condition and an interruption condition {the first fluid damper (70) inherently is capable of working (always assumed components in a patent function) and being interrupted (such as if there was a lack of oil)}, and
wherein, during the interruption condition, the wire mesh of the second damper dampens vibration of the turbomachine {inoperability of (70) still results in the mechanical damper (56) functioning}
{For the last two limitations, see MPEP 2112.01 I.  These limitations are functional aspects or properties of the system and are presumed inherent as well as being inherent for the reasons described in the rejection above}.
Storace is silent regarding the exact geometry of the bearing support structure (38)/(40) and is therefore silent regarding, “a squired cage configured to take up an axial load, the second damper mounted on the squirrel cage”.
Smedresman pertains to a bearing, damper, and support structure in a gas turbine engine. Smedresman discloses a bearing support structure that is a squirrel cage (by being composed of multiple beam elements) {[0017]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the support structure of Storace be formed by multiple beam elements that form a squirrel cage as taught by Smedresman.  One of ordinary skill in the art would be motivated to do so as both solid cylindrical members and multibeam members are known substitutes {Smedresman [0017]}.  
The combination of Storace and Smedresman therefore teaches further comprising:
a squired cage configured to take up an axial load {Storace (38)/(40) which has been modified to be a squirrel cage shape based on Smedresman take axial load transmitted through bearing}, the second damper mounted on the squirrel cage {Figure 2 (56) is mounted to (38)/(40)}. 

    PNG
    media_image1.png
    721
    838
    media_image1.png
    Greyscale

Regarding claim 5, the combination of Storace and Smedresman further teaches:
A ball bearing {Storace Figure 1 (36)} mounted on a first portion of squirrel cage {Smedresman has a first bearing (14) mounted on the left}, and
A roller bearing {Storace Annotated Figure 2 (III)} mounted on a second portion of a squirrel cage {Smedresman has a second bearing (16) mounted on the right}.
Regarding claim 6, Storace further discloses: wherein the first fluid damper includes a film of fluid squeezed between a first non-rotating surface and a second non-rotating surface {Column 4 lines 22-24, Figure 2 (58) and (60) are implicitly understood to one of ordinary skill in the art to be non-rotating due to the shaft rotating in the bearing configuration, see MPEP 2144.01}.
Regarding claim 7, Storace further discloses: wherein the film of fluid is oil {Column 4 lines 29-33}.

    PNG
    media_image2.png
    700
    483
    media_image2.png
    Greyscale

Regarding claim 8, Storace further discloses: wherein the first fluid damper includes a damper housing having an outer rim {Figure 1 (58)}, an inner rim {Figure 2 (60)}, and a first cavity defined between the outer rim and the inner rim {Annotated Figure 1 (II)}.
Regarding claim 14, Storace teaches the rotor device of claim 1.  Storace further discloses wherein the first fluid damper transitions to the interruption condition when a fluid runs out or when bottomed out {Similar to claim 1, the structure of Storace inherently is such that if the fluid runs out, the second damper (56) still dampens vibration of the turbomachine due to forces still reacted out along the structure through (56)}
{Also see MPEP 2112.01 I.  These limitations are functional aspects or properties of the system and are presumed inherent as well as being inherent for the reasons described in the rejection above}
Regarding claim 15, Storace discloses:
A rotor damping device for a turbomachine {Figure 2 (54), Column 1 lines 4-6}, comprising:
a first fluid damper {Figure 2 (70)} comprising:
a damper housing having an outer rim {Figure 1 (58)},
an inner rim {Figure 2 (60)}, and
a first cavity defined between the outer rim and the inner rim {Annotated Figure 1 (II)}; and
a second damper in communication with the first fluid damper {Figure 2 (56), 
the second damper comprising a wire mesh {Column 4 lines 9-15},
wherein the first fluid damper is transitionable between a working condition and an interruption condition {the first fluid damper (70) inherently is capable of working (always assumed components in a patent function) and being interrupted (such as if there was a lack of oil)}, and
wherein, during the interruption condition, the wire mesh of the second damper dampens vibration of the turbomachine {inoperability of (70) still results in the mechanical damper (56) functioning}
{For the last two limitations, see MPEP 2112.01 I.  These limitations are functional aspects or properties of the system and are presumed inherent as well as being inherent for the reasons described in the rejection above}.
Storace is silent regarding the exact geometry of the bearing support structure (38)/(40) and is therefore silent regarding, “a squired cage configured to take up an axial load, the second damper mounted on the squirrel cage”.
Smedresman pertains to a bearing, damper, and support structure in a gas turbine engine. Smedresman discloses a bearing support structure that is a squirrel cage (by being composed of multiple beam elements) {[0017]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the support structure of Storace be formed by multiple beam elements that form a squirrel cage as taught by Smedresman.  One of ordinary skill in the art would be motivated to do so as both solid cylindrical members and multibeam members are known substitutes {Smedresman [0017]}.  
The combination of Storace and Smedresman therefore teaches further comprising:
a squired cage configured to take up an axial load {Storace (38)/(40) which has been modified to be a squirrel cage shape based on Smedresman take axial load transmitted through bearing}, the second damper mounted on the squirrel cage {Figure 2 (56) is mounted to (38)/(40)}. 
Regarding claim 20, Storace discloses:
A  method for damping vibration of a turbomachine {Figure 2 (54), Column 1 lines 4-6}, the method comprising:
Providing a rotor damping device comprising:
a first fluid damper {Figure 2 (70)}; and
a second damper in communication with the first fluid damper {Figure 2 (56),
the second damper comprising a wire mesh {Column 4 lines 9-15},
wherein the first fluid damper is transitionable between a working condition and an interruption condition {the first fluid damper (70) inherently is capable of working (always assumed components in a patent function) and being interrupted (such as if there was a lack of oil)}, and
Damping vibration of the turbomachine with the second damper during the interruption condition {inoperability of (70) still results in the mechanical damper (56) functioning}
{For the last two limitations, see MPEP 2112.02.  These limitations are functional aspects or properties of the system performed during normal operation and are presumed inherent as well as being inherent for the reasons described in the rejection above.  “Normal” operation includes if there is a lack of fluid (oil) since this is a system behaving as it normally would acting as a turbomachine, and nothing has been actively done to it to produce this condition}.
Storace is silent regarding the exact geometry of the bearing support structure (38)/(40) and is therefore silent regarding, “the second damper mounted on a squirrel cage configured to take up an axial load”.
Smedresman pertains to a bearing, damper, and support structure in a gas turbine engine. Smedresman discloses a bearing support structure that is a squirrel cage (by being composed of multiple beam elements) {[0017]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the support structure of Storace be formed by multiple beam elements that form a squirrel cage as taught by Smedresman.  One of ordinary skill in the art would be motivated to do so as both solid cylindrical members and multibeam members are known substitutes {Smedresman [0017]}.  
The combination of Storace and Smedresman therefore teaches further comprising:
the second damper mounted on a squirrel cage {Figure 2 (56) is mounted to (38)/(40)} configured to take up an axial load {Storace (38)/(40) which has been modified to be a squirrel cage shape based on Smedresman take axial load transmitted through bearing}.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (U.S Patent 3,901,557) hereinafter Daniels in view of Storace (U.S Patent 6,325,546) hereinafter Storace and Smedresman et al. (U.S Pre-Grant Publication 20170122369) hereinafter Smedresman.
Regarding claim 1, Daniels discloses:
 A rotor damping device for a turbomachine {Figure 1 shows turbomachine and rotors}, comprising:
a first fluid damper {Figure 3 (69)}; and
a second damper in communication with the first fluid damper {Figure 3 (58) has a components that transmit force in common with (69)},
wherein the first fluid damper is transitionable between a working condition and an interruption condition {the first fluid damper (69) inherently is capable of working (always assumed components in a patent function) and being interrupted (such as if there was a lack of oil)}, and
wherein, during the interruption condition, the second damper {Figure 3 (58)} dampens vibration of the turbomachine {Figure 3, inoperability of (69) still results in the mechanical damper (58) functioning}
{For the last two limitations, see MPEP 2112.01 I.  These limitations are functional aspects or properties of the system and are presumed inherent as well as being inherent for the reasons described in the rejection above}.
Daniels is silent regarding the second damper comprising a wire mesh, and rather teaches a toroidal ring {Column 3 lines 15-27}.
Storace teaches the second damper comprising a wire mesh {Column 4 lines 9-15}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the toroidal ring of Daniels for a wire mesh as taught by Storace.  One of ordinary skill in the art would be motivated to do so for the damping properties {Storace Column 4 lines 9-15} and the recognition of other designs replacing the toroidal ring {Daniels Column 3 lines 15-27}.
Daniels is silent regarding the exact geometry of the conical structure (61) and is therefore silent regarding, “a squired cage configured to take up an axial load, the second damper mounted on the squirrel cage”.
Smedresman pertains to a bearing, damper, and support structure in a gas turbine engine. Smedresman discloses a bearing support structure that is a squirrel cage (by being composed of multiple beam elements) {[0017]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the conical structure of Daniels be formed by multiple beam elements that form a squirrel cage as taught by Smedresman.  One of ordinary skill in the art would be motivated to do so as both solid cylindrical members and multibeam members are known substitutes {Smedresman [0017]}.  
The combination of Daniels, Storace, and Smedresman therefore teaches further comprising:
a squired cage configured to take up an axial load {Smedresman (61) which has been modified to be a squirrel cage shape based on Smedresman take axial load transmitted through bearing}, the second damper mounted on the squirrel cage {Figure 3 (58) is mounted to (61) indirectly}. 
Regarding claim 2, Daniels further discloses wherein the second damper is in parallel configuration with the first fluid damper {the load paths of (58) and (69) are split and therefore in parallel}.	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Storace in view of Smedresman as applied to claim 1 above, and in further view of Daimer (U.S Patent 9,797,304) hereinafter Daimer.
Regarding claim 4, the combination of Storace and Smedresman teaches the rotor damping device of claim 1.  Storace further discloses comprising: a sidewall portion between a static structure {Annotated Figure 1 (I) is between (40)}, wherein the wire mesh is contained within the sidewall portion to constrain axial deflection {axial deflection is inherently constrained by Annotated Figure 1 (I) which is fixed}.
Storace is silent regarding the sidewall applying a preload.
Daimer pertains to a turbomachine bearing and damping system.  Daimer teaches applying a preload to the wire mesh {Figure 2 (23), Daimer Column 3 lines 24-31 and Column 4 lines 64 – Column 5 line 4}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied a preload to the wire mesh by the sidewall of Storace as taught by Daimer.  One of ordinary skill in the art would be motivated to do so in order to increase the damping effect of the wire mash damper {Daimer Column 3 lines 24-31}.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Storace in view of Smedresman as applied to claim 1 above, and in further view of Ryu (U.S Pre-Grant Publication 20150267740) hereinafter Ryu.	
Regarding claim 13, the combination of Storace and Smedresman teaches the rotor damping device of claim 1, but is silent regarding the wire mesh being a shape memory material.
Ryu teaches wherein the wire mesh is a shape memory material {Figures 4 and 9 (71), [0045]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the wire mesh of Storace a shape memory material {[0045]}.  One of ordinary skill in the art would be motivated to do so to change the properties of the damper during different operating points of the turbomachine {Ryu [0046]}.      
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745